Filed 5/21/15 P. v. Loyola CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B260460
                                                                          (Super. Ct. No. 2013038074)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

FILIBERTO LOYOLA,

     Defendant and Appellant.



                   Filiberto Loyola appeals a judgment of conviction after he expressly
waived his constitutional and trial rights and pleaded guilty to two counts of second
degree robbery, conspiracy to commit robbery, assault with a firearm, and resisting an
executive officer. (Pen. Code, §§ 211, 182, subd. (a)(1), 245, subd. (a)(2), 69.)1 Loyola
also admitted firearm use allegations regarding the robbery and assault counts.
(§§ 12022, subd. (a)(1), 12022.5, subd. (a).) In accordance with a plea agreement, the
trial court sentenced Loyola to seven years in prison, consisting of a three year midterm
for the assault with a firearm conviction, four years for the corresponding personal
firearm use allegation, and concurrent terms for the remaining counts. The court awarded
him 342 days of presentence custody credit and imposed a $300 restitution fine, a $300
parole revocation restitution fine (stayed), a $200 court security assessment, and a $175
criminal conviction assessment, among other fines. (§§ 1202.4, subd. (b), 1202.45,

1
    All further statutory references are to the Penal Code unless otherwise stated.
1465.8, subd. (a); Gov. Code, § 70373.) The court also ordered payment of $3,000 in
victim restitution. (§ 1202.4, subd. (f).) It dismissed another count of second degree
robbery on the motion of the prosecutor.
              Loyola, Jelani Rivera, and Daniel Sotelo conspired to rob medical
marijuana delivery drivers. On two occasions, they robbed marijuana delivery drivers of
marijuana and cash. Loyola and his crime partners used a stolen cellular telephone to
arrange for the purchase and delivery of the marijuana.
              We appointed counsel to represent Loyola in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On April 7, 2015, we advised Loyola by mail that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on appeal.
We have not received a response.
              We have reviewed the entire record and are satisfied that Loyola's attorney
has fully complied with his responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                 Ryan J. Wright, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                           3